DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This office action is responsive to the preliminary amendment filed on 08/21/2019. As directed by the amendment: claims 1-15 have been cancelled and claims 16-27 have been added.  Thus, claims 16-27 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“driving member” in claim 16; 
“latch mechanism” in claim 26; The latch mechanism in being interpreted based on applicants specification (¶0053, 0054, 0067, and 0068 of applicants published specification) such that the latch mechanism comprises a pin on the lever such that the pin engages a track to lock the lever in the second position (and structural equivalents thereof).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “driving member” in claim 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only ever refers to the driving member as “driving member” not providing any structure for the member performing the driving. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-24, 26, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dycus et al. (US 2006/0189981 A1) in view of Parins et al. (US 5,540,685).
Regarding claim 16 Dycus discloses (fig. 9 and 21) a surgical instrument, comprising: 
a housing 20; 
a shaft 12 extending distally from the housing 20 (see fig. 9 and [0073]); 
an end effector assembly 100 disposed at a distal end of the shaft 12 (see fig. 9), the end effector assembly 100 including first 110 and second 120 jaw members (see fig. 9 and [0079]), at least one of the first 110 or second 120 jaw members movable relative to the other between a spaced-apart position and an approximated position (see [0079]); 
a lever 40 pivotably coupled to the housing 20 via a first pivot 69 (see [0081]), the lever 40 extending from the housing 20 to permit manual manipulation thereof (see fig. 9); 
a drive assembly 21 extending from the housing 20 through the shaft 12 to operably couple to the at least one of the first 110 or second 120 jaw members (element 32 of drive assembly, see [0079], [0091], and fig. 9), the drive assembly 21 including a mandrel 25 disposed within the housing 20 (see fig. 9 and 21 and [0125]); 
a driving member 36 including a first end portion (portion opposite 38) and a second end portion 38 (see fig. 9), the first end portion of the driving member pivotably coupled to the lever via a second pivot 69 (see [0085]), the second end portion 38 of the driving member operably coupled to the mandrel 25 of the drive assembly 21 (see fig. 9 and 21, [0125]) such that pivoting the lever 40 relative to the housing 20 from a first position (position of fig. 9) to a second position (position of fig. 21) translates the drive assembly 21 through the housing 20 and the shaft 12 to thereby move the at least one of the first 110 or second 120 jaw members relative to the other from the spaced-apart position to the approximated position (see [0134]).
Dycus is silent regarding the first and second pivots being separate pivots and spaced apart from each other.
However Parins, in the same field of endeavor, teaches (fig. 1-5B) of a similar surgical instrument, comprising: a housing 22; a shaft 12 (see fig. 2); an end effector assembly 24 disposed at a distal end of the shaft 12 (see fig. 1 and col. 4 ln. 11-24); a lever 70 pivotably coupled to the housing 22 via a first pivot 72 (see col. 5 ln. 1-15), the lever 70 extending from the housing 22 to permit manual manipulation thereof (see fig. 1); a drive assembly including a connection 78 disposed within the housing 22 (see fig. 1); a driving member 76 including a first end portion 74 and a second end portion (portion connected to 78), the first end portion of the driving member pivotably coupled to the lever 70 via a second pivot 74 spaced-apart from the first pivot 72 (see fig. 1), the second end portion of the driving member 76 operably coupled to the connection 78 of the drive assembly such that pivoting the lever 70 relative to the housing 22 from a first position to a second position moves one of a first 26 and second 28 jaw members relative to the other (see col. 6 ln. 18-32). 
Therefore, to provide the device of Dycus with first and second pivots that are separate pivots and spaced apart from each other would have been obvious to one of ordinary skill in the art, in view of the teachings of Parins, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the first and second pivots as separate spaced apart pivots used in Parins would allow the lever of Dycus to pivot relative to the housing from a first position to a second position that translates the drive assembly through the housing and the shaft to thereby move the at least one of the first or second jaw members relative to the other from the spaced-apart position to the approximated position. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 17, Dycus as modified discloses the claimed invention substantially as claimed, as set forth above for claim 16. Dycus further discloses (fig. 9 and 21) the drive assembly defines a longitudinal axis and wherein the first pivot 69 is located below the longitudinal axis (see fig. 9 and 21; see also Parins fig. 1).
Regarding claim 18, Dycus as modified discloses the claimed invention substantially as claimed, as set forth above for claim 17. Dycus as modified further teaches the second pivot is located below the longitudinal axis (see Parins fig. 1).
Regarding claim 19, Dycus as modified discloses the claimed invention substantially as claimed, as set forth above for claim 16. Dycus further discloses (fig. 9 and 21) a spring 22 disposed about the drive assembly (see fig. 9 and 21) and configured to bias the drive assembly distally, thereby biasing the at least one of the first or second jaw members towards the spaced-apart position (see [0122] and [0126]-[0127]).
Regarding claim 20, Dycus as modified discloses the claimed invention substantially as claimed, as set forth above for claim 16. Dycus further discloses (fig. 9-11, 21, and 30) a blade 205 operably coupled to the end effector assembly 100 (see fig. 10 and [0095]) and movable relative thereto between a retracted (fig. 10) position and a deployed position (fig. 30; see [0095]-[0096]); and a trigger 70 pivotably coupled to the housing 20 and extending from the housing 20 to permit manual manipulation thereof (see fig. 9 and [0089]), the trigger 70 operably coupled to the blade 205 and movable along an actuation path to move the blade 205 between the retracted position and the deployed position ([0089]).
Regarding claim 21, Dycus as modified discloses the claimed invention substantially as claimed, as set forth above for claim 20. Dycus further discloses (fig. 9-11, 21, and 30) a trigger safety member 65 directly coupled to the lever 40 (via 67a; see fig. 9 and [0085]) and configured such that, when the lever 40 is disposed in the first position (position of fig. 9), the trigger safety member 65 is disposed in the actuation path to block actuation of the trigger (see fig. 9), and when the lever is disposed in the second position (position of fig. 21), the trigger safety member 65 is displaced from the actuation path to permit actuation of the trigger 70 (see [0131], [0139]).
Regarding claim 22, Dycus as modified discloses the claimed invention substantially as claimed, as set forth above for claim 21. Dycus further discloses (fig. 9-11, 21, and 30) when the lever 40 is returned from the second position to the first position, the trigger safety member 65 forcibly urges the trigger 70 along the actuation path back towards an un-actuated position (the trigger safety member is connected to lever 40 about pivot 67a and biased into the first position by spring 22; when lever 40 is released from the locked second position, spring 22 will un-compress and force element 36 into the un-actuated position, element 36 will force element 65 into the un-actuated position, and element 65 will force trigger 70 into the un-actuated position; see ¶0085, 0127, 0157, fig. 9, and fig. 21). The language, "when the lever is returned from the second position to the first position, the trigger safety member forcibly urges the trigger along the actuation path back to the un-actuated position under the bias of the drive assembly" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "When the lever is returned from the second position to the first position, the trigger safety member forcibly urges the trigger along the actuation path back to the un-actuated position under the bias of the drive assembly" constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Dycus meets the structural limitations of the claim, and the trigger safety member is capable of forcibly urging the trigger along the actuation path back to the un-actuated position (the trigger safety member is connected to lever 40 about pivot 67a and biased into the first position by spring 22; when lever 40 is released from the locked second position, spring 22 will un-compress and force element 36 into the un-actuated position, element 36 will force element 65 into the un-actuated position, and element 65 will force trigger 70 into the un-actuated position; see ¶0085, 0127, 0157, fig. 9, and fig. 21).
Regarding claim 23, Dycus as modified discloses the claimed invention substantially as claimed, as set forth above for claim 20. Dycus as modified further teaches, Dycus: the trigger 70 is pivotably coupled to the housing 20 via a third pivot 77 different from the first and second pivots (see fig. 9 and [0120]).
Regarding claim 24, Dycus as modified discloses the claimed invention substantially as claimed, as set forth above for claim 23. Dycus as modified further teaches the drive assembly defines a longitudinal axis and wherein the first, second, and third pivots are located below the longitudinal axis (see Dycus fig. 9 and Parins fig. 1).
Regarding claim 26, Dycus as modified discloses the claimed invention substantially as claimed, as set forth above for claim 16. Dycus further discloses (fig. 9 and 21) a latch mechanism (pin 93 on lever 40 and track 54 meeting the interpretation under 112f) configured to releasably secure the lever 40 in the second position (see [0083]).
Regarding claim 27, Dycus as modified discloses the claimed invention substantially as claimed, as set forth above for claim 26. Dycus further discloses (fig. 9 and 21) the latch includes a pin 93 and a track 54 (see [0083]), the pin 93 configured to travel through the track 54 along a first path the lock the latch mechanism (see fig. 21) and along a second path the unlock the latch mechanism (see fig. 29 and [0138]-[0140]).
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dycus in view of Parins as applied to claim 20 above, and further in view of Olson et al. (US 5,307,976).
Regarding claim 25, Dycus as modified discloses the claimed invention substantially as claimed, as set forth above for claim 20. Dycus as modified is silent regarding the trigger is pivotably coupled to the housing via the first pivot.
However Olson, in the same filed of endeavor, teaches (fig. 2b) of a similar device having a lever 112 pivotally coupled to a housing 110 at a first pivot 113 and a trigger 114 pivotably coupled to the housing via the first pivot 113 (see fig. 2b, col. 5 ln. 32-46 and col. 7 ln. 17-29). 
Therefore, to provide the device of Dycus as modified with the trigger pivotably coupled to the housing via the first pivot would have been obvious to one of ordinary skill in the art, in view of the teachings of Olson, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the trigger pivotably coupled to the housing via the first pivot used in Olson would allow the trigger of Dycus actuate a blade. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771